DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants should note that the instant application, 16/459,574, is now assigned to Primary Examiner S. Devi of Art Unit 1645 at the United States Patent and Trademark Office (USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application should be directed to the attention of Primary Examiner S. Devi of Art Unit 1645.
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 09/21/2021 in response to the non-final Office Action mailed 08/06/21.
Status of Claims
2)	Claims 2-13 have been amended via the amendment filed 09/21/21.
	Claims 14-24 have been canceled via the amendment filed 09/21/21.
	Claims 1-13 are pending and are under examination.  
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
5)	The objection to the specification made in paragraph 4 of the Office Action mailed 08/06/21 is withdrawn in light of Applicants’ amendments to the specification.
Objection(s) to Specification
6)	The use of trademark recitations in the instant specification has been noted.  For example, see sections [0118] and [0122] for ‘Coomassie Blue’. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants  trademark recitations, wherever such recitations appear.
Rejection(s) Moot
7)	The rejections of claims 14-23 made in paragraphs 6 and 20-24 of the Office Action mailed 08/06/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite are moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
8)	The rejections of claims 1-13 made in paragraphs 6-19 of the Office Action mailed 08/06/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn. With regard to the indefiniteness rejection set forth at paragraph 6 of the Office Action mailed 08/06/21, Applicants make the following statements:


    PNG
    media_image1.png
    281
    650
    media_image1.png
    Greyscale

	Applicants’ arguments have been carefully considered. The previous Examiner of record was correct in raising the indefiniteness issue associated with two or more concatenated ‘epitopes’ being elements (a) comprised within the claimed expression cassette as opposed to a polynucleotide encoding said two or more epitopes being comprised within the claimed expression cassette. Note that the purpose and the intended use of the claimed expression cassette is to have the recited two or more concatenated epitopes encoded or expressed via the claimed expression cassette.  See the indefiniteness rejection(s) set forth below.
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ) Second Paragraph
9)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10)	Claims 1-13 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.   
(a)	Claims 1-13 are ambiguous and indefinite for the following reasons. 
Claim 1 is ambiguous and indefinite in the limitations: ‘expression cassette comprising: (a) two or more concatenated epitopes; (b) … (c) …. and (d)’. While the independent claim 1 does not specify the nature and structure of the epitopes, the dependent claims indicate that the two or more epitopes comprise a polypeptide as recited. While elements (b), (c) and (d) of the expression cassette claimed in claim 1 are recognized by those of skill in the art as representing typical elements of an expression cassette, it is unclear how such an expression cassette can comprise epitopes or an epitopes-containing polypeptide. An expression cassette as known in the art comprises, among other genetic elements including a promoter, a gene or a polynucleotide that encodes a polypeptide comprising epitopes therein as opposed to comprising epitopes themselves or epitopes comprising a polypeptide as claimed. For instance, see all of Zheng et al. Methods Mol. Biol. 434: 205-219, 2008 including the Abstract. In other words, it is unclear how the claimed expression cassette can comprise a combination of both polynucleotides (c) and (d) and epitopes (a) within the expression cassette claimed in claim 1, or both polynucleotides (c) and (d) and a polypeptide comprising said epitopes within the expression cassette claimed in the dependent claims 3-7, or both polynucleotides (c) and (d) and a combination of epitopes within the expression cassette claimed in the dependent claims 8-12. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claims. The metes and bounds of the claims are indeterminate.  
(b)	Claims 2-13, which depend from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Rejection(s) under 35 U.S.C § 103
11)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
12)	Claims 1, 2 and 13 are rejected under 35 U.S.C § 103 as being unpatentable over Dresios et al. (US 20160230203 A1) in view of Gurusamy et al. (PLoS One 12(8): e0182367, pages 1/23 to 23/23, published online on 11 August 2017).
Dresios et al. (‘203) taught a CFPS expression construct comprising a T7 promoter and a signal peptide sequence located upstream of the coding region of rhEPO, three copies of a FLAGTM epitope tag located between the signal peptide and the protein coding region, i.e., N-terminal peptide tag. See Examples 8 and 15, Figure 6, and sections [0131], [0141], [0143], [0109], [0144], and [0047] to [0050]. That the CFPS-expressed rhEPO sequence comprised therein two or more intrinsic immunogenic epitopes, concatenated to one another directly or indirectly, is evident by its demonstrated immunorecognition by an anti-EPO antibody. See Figure 18 and sections [0131] and [0144].
Dresios et al. (‘203) are silent on the presence of a polynucleotide encoding a C-terminal peptide tag in their engineered CFPS expression construct.  
However, it was routine and conventional in the art at the time of the invention to have within an art-known EPO expression cassette a sequence that encodes a C-terminal tag. For instance, Gurusamy et al. taught the conventional practice of having a sequence that encodes a C-terminal hexahistidine tag in an rhEPO construct for affinity purification purposes. See entire reference including Abstract, first full paragraph of page 4/23 and page 8/23, paragraph bridging 
Given the express teachings of Gurusamy et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a polynucleotide sequence that encodes a C-terminal tag in Dresios’s (‘203) expression construct to produce the instant invention. Given the teachings of Gurusamy et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of purification of the rhEPO.
Claims 1, 2 and 13 are prima facie obvious over the prior art of record.
Relevant Art
13)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		Sullivan et al. (In: Methods in Molecular Biology, Clifton, N.J., Chapter 8, pages 95-107, January 2018) (Sullivan et al., January 2018) taught an engineered CFPS plasmid construct comprising the heterologous T7 promoter and a signal peptide sequence upstream of the mature rhEPO and three copies of a FLAG epitope tag. See section 2.1 on page 96.
		Sullivan et al. (Biotechnol. J. 11: 238-248, 2016) (Sullivan et al., 2016) taught an engineered CFPS construct comprising the heterologous T7 promoter upstream of rhEPO, a codon modified signal peptide, and polynucleotides encoding three FLAG epitope tags. See Figure 3A; last full sentence in left column of page 244; and section 2.1.
Conclusion
14)	No claims are allowed.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If 
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

January, 2022